     Case 3:19-bk-31488                          Doc 60            Filed 07/27/21 Entered 07/27/21 13:09:57                               Desc Main
                                                                   Document     Page 1 of 1


       B 2 1 0 0 A (Form 2100A) ( 1 2 / 1 5 )




                                     UNITED STATES BANKRUPTCY COURT


                                                                   Southern District of Ohio




       In re      Barbara A. S l o n e                                                                    Case No.           3:19-bk-31488




                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY


       A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 1 1 U . S . C . § 1 1 1 l(a). Transferee

       hereby gives evidence and notice pursuant to Rule 3 0 0 1 ( e ) ( 2 ) , Fed. R. Bankr. P . , of the transfer, other

       than for security, of the claim referenced in this evidence and notice.




U . S . B a n k Trust N a t i o n a l A s s o c i a t i o n , as

Trustee of B K P L - E G H o l d i n g Trust                                    New R e s i d e n t i a l Mortgage LLC


                    Name of Transferee                                                         Name of Transferor



       Name and Address where notices to transferee                                  Court C l a i m # (if known):                  9

       should be sent:                                                               Amount of Claim:                 $148,669.39

          c/o R u s h m o r e Loan M a n a g e m e n t Services                      Date Claim Filed:                  07/16/2019

          P . O . Box 55004

          I r v i n e , CA 9 2 6 1 9 - 2 7 0 8


       Phone:         888.504.6700                                                   Phone:
                                                                                               ------------
       Last Four Digits of A c c t # :                       7_0
                                                               _ 1_
                                                                  2__                Last Four Digits of Acct. #: __5
                                                                                                                    � 6
                                                                                                                      � 0
                                                                                                                        � 8
                                                                                                                          -




       Name and Address where transferee payments

       should be sent (if different from above):
          c/o R u s h m o r e Loan M a n a g e m e n t Services

          P . O . Box 52708

          I r v i n e , CA 9 2 6 1 9 - 2 7 0 8

       Phone:         888.504.6700

       Last Four Digits of A c c t # :                                  _




       I declare under penalty of perjury that the information provided in this notice is true and correct to the

       best of my knowledge and belief.



       By: Isl M o l l y Slutsky S i m o n s                                         Date:     07/27/2021

                    Transferee/Transferee's Agent




       Penalty for making a false statement: Fine ofup to $500,000 or imprisonment for up to 5 years, or both.   18 U.S.C. §§ 152 & 3 5 7 1 .
